 Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 1 of 7 PageID #: 44




NR:VTN                                                                   ''fta      <'<'>1
F. #2018R01745

                                                                                              ¥
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                             /Q
                                       X


 UNITED STATES OF AMERICA                         SUPERSEDING
                                                 INDICTMENT
        - against -
                                                  Cr. No. 19-108(S-mMKBI
 ANDRE WILBURN,                                  (T. 18, U.S.C., §§ 2251(a), 2251(e),
                                                  2252(a)(4)(B), 2252(b)(2), 2253(a),
                         Defendant.               2253(b) and 3551 et       T. 21, U.S.C.,
                                                  § 853(p))
                                       X


THE GRAND JURY CHARGES:


                                       COUNT ONE
                              (Sexual Exploitation of a Child)

              1.      On or about November 6, 2016, within the Southern District of New

York, the defendant ANDRE WILBURN did knowingly and intentionally employ, use,

persuade, induce, entice and coerce a minor, to wit: Jane Doe, an individual whose identity is

known to the Grand Jury, to engage in sexually explicit conduct for the purpose of producing

one or more visual depictions of such conduct, knowing and having reason to know that such

visual depictions would be transported and transmitted using any means and facility of

interstate and foreign commerce and in and affecting interstate and foreign commerce, which

visual depictions were produced and transmitted using materials that had been mailed,

shipped and transported in and affecting interstate and foreign commerce by any means,

including by computer, and which visual depictions were transported and transmitted using
 Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 2 of 7 PageID #: 45




any means and facility of interstate and foreign commerce and in and affecting interstate and

foreign commerce.

                (Title 18, United States Code, Sections 2251(a), 2251(e) and 3551 et seq.l

                                         COUNT TWO
                              (Possession of Child Pornography)

                 2.    On or about September 6, 2018, within the Southern District of New

York, the defendant ANDRE WILBURN did knowingly and intentionally possess matter

which contained one or more visual depictions, to wit: images contained on an LG LS740

Volt cellular telephone bearing serial number 411CYJZA0784236, that had been mailed, and

had been shipped and transported using a means and facility of interstate and foreign

commerce and in and affecting interstate and foreign commerce, and which were produced

using materials which had been mailed and so shipped and transported, by any means

including by computer, the production of such visual depictions having involved the use of

one or more minors engaging in sexually explicit conduct, and such visual depictions were of

such conduct.


                (Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and

3551 et seq.l

                                       COUNT THREE
                              (Possession of Child Pornography)

                 3.    On or about September 6, 2018, within the Southern District of New

York, the defendant ANDRE WILBURN did knowingly and intentionally possess matter

which contained one or more visual depictions, to wit: images contained on a Seagate hard
  Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 3 of 7 PageID #: 46




drive bearing serial number 9QG9JPBH,that had been mailed, and had been shipped and

transported using a means and facility of interstate and foreign commerce and in and

affecting interstate and foreign commerce, and which were produced using materials which

had been mailed and so shipped and transported, by any means including by computer, the

production of such visual depictions having involved the use of one or more minors engaging

in sexually explicit conduct, and such visual depictions were of such conduct.

                (Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and

3551 et seq.l

                                        COUNT FOUR
                              (Possession of Child Pornography)

                 4.    On or about September 6, 2018, within the Southern District of New

York, the defendant ANDRE WILBURN did knowingly and intentionally possess matter

which contained one or more visual depictions, to wit: images contained on a Toshiba hard

drive bearing serial number 92DGP39ZTTZ2,that had been mailed, and had been shipped

and transported using a means and facility of interstate and foreign commerce and in and

affecting interstate and foreign commerce, and which were produced using materials which

had been mailed and so shipped and transported, by any means including by computer, the

production of such visual depictions having involved the use of one or more minors engaging

in sexually explicit conduct, and such visual depictions were of such conduct.

                (Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and

3551 et seq.)
  Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 4 of 7 PageID #: 47




                                        COUNT FIVE
                              (Possession of Child Pornography)

                 5.    On or about September 6, 2018, within the Southern District of New

York, the defendant ANDRE WILBURN did knowingly and intentionally possess matter

which contained one or more visual depictions, to wit: images contained on a Toshiba hard

drive bearing serial number 43ILPBSMTTB2,that had been mailed, that had been mailed,

and had been shipped and transported using a means and facility of interstate and foreign

commerce and in and affecting interstate and foreign commerce, and which were produced

using materials which had been mailed and so shipped and transported, by any means

including by computer, the production of such visual depictions having involved the use of

one or more minors engaging in sexually explicit conduct, and such visual depictions were of

such conduct.


                (Title 18, United States Code, Sections 2252(a)(4)(B), 2252(b)(2) and

3551 et seq.)

                          CRIMINAL FORTEITURE ALLEGATION


                 6.    The United States hereby gives notice to the defendant that, upon his

conviction of any of the offenses charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 2253(a), which requires the forfeiture

of(a) any visual depiction described in Section 2251, 2251A, 2252, 2252A, 2252B or 2260

of Title 18 ofthe United States Code, or any book, magazine, periodical, film, videotape or

other matter which contains any such visual depiction, which was produced, transported,

mailed, shipped or received in violation of such sections;(b)any property, real or personal.
  Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 5 of 7 PageID #: 48




constituting, or traceable to, gross profits or other proceeds obtained from such offenses; and

(c) any property, real or personal, used or intended to be used to commit or to promote the

commission of such offenses, or any property traceable to such property, including but not

limited to:(i) one LG LS740 Volt cellular telephone bearing serial number

411CYJZA0784236;(ii) a Seagate hard drive bearing serial number 9QG9JPBH;(iii) a

Toshiba hard drive bearing serial number 92DGP39ZTTZ2; and (iv) a Toshiba hard drive

bearing serial number 43ILPBSMTTB2, which were seized on or about September 6, 2018

from the defendant's residence.


                  7. If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which carmot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 2253(b), to seek forfeiture of any
  Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 6 of 7 PageID #: 49




other property ofthe defendant up to the value of the forfeitable property described in this

forfeiture allegation.

              (Title 18, United States Code, Sections 2253(a) and 2253(b); Title 21, United

States Code, Section 853(p))




                                                                A TRUE BILL




                                                                LOREPLRSON




RICHARD P. DONOGHUL
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                                                                             F. #2018R01745
                                                                             FORM DBD-34      No.
                                                                             JUN. 85
Case 1:19-cr-00108-MKB Document 13 Filed 04/22/19 Page 7 of 7 PageID #: 50




                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                   EASTERN District o/NEW YORK
                                                                                                                           CRIMINAL DIVISION
                                                                                                            THE UNITED STATES OF AMERICA
                                                                                                                                    vs.
                                                                                                                              ANDRE WILBURN,
                                                                                                                                                           Defendant.
                                                                                                             SUPERSEDING INDICTMENT
                                                                                              (T. 18, U.S.C., §§ 2251(a), 2251(e), 2252(a)(4)(B), 2252(b)(2), 2253(a),
                                                                                                         2253(b) and 3551             21, U.S.C., § 853(p))
                                                                                                    A true Mill.
                                                                                                                                                             Foreperson
                                                                                              Filed in open court this                    day,
                                                                                              of                         A.D.20
                                                                                                                                                                  Clerk
                                                                                              Bail, $
                                                                                                    Virginia Nguyen,Special Assistant U.S. Attorney (718) 254-6280
